EXHIBIT 23.02 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.333-66758, 333-102509, 333-109809, 333-112728, 333-133332, 333-141660, 333-149281, 333-159211 and 333-167533 on FormS-8 and Registration Statement Nos.333-140268 and 333-143989 on FormS-3 of our report dated March16, 2009, relating to the consolidated financial statements and financial statement schedule of PDF Solutions,Inc. and subsidiaries (the "Company") forthe year ended December31, 2008, appearing in this Annual Report on Form10-K of the Company for the year ended December31, 2010. /s/ DELOITTE& TOUCHELLP San Jose, California March22, 2011
